Citation Nr: 1616307	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-01 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for human immunodeficiency virus (HIV).

2.  Entitlement to an increased rating greater than 10 percent for hiatal hernia.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to an increased rating for hiatal hernia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A claim of entitlement to service connection for HIV was denied by the Board in a February 1998 decision, and was not appealed.

2.  The evidence received since the February 1998 Board denial does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 1998 Board denial of the Veteran's claim of entitlement to service connection for HIV is final.  38 U.S.C.A. §§ 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  Evidence received since the February 1998 Board denial is not new and material; thus, this claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to the Veteran's claim to reopen the issue of entitlement to service connection for HIV, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015).  Letters dated in February 2008 and October 2014 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006); Akers v. Shinseki, 67. F.3d 1352, 1358 (Fed. Cir. 2012). 

The Board is cognizant of the fact that the letter provided to the Veteran in October 2014 did not strictly comply with the Board's September 2014 remand directives.  Specifically, the September 2014 Board remand requested that the RO provide the Veteran with a "corrective VCAA letter providing a detailed and case-specific definition of the requirement of new and material evidence . . . [and] should reflect the fact that the last final denial of this claim was in a February 1998 Board decision."  Additionally, the Board requested that the letter "reflect that 'material' evidence to reopen this claim would consist of evidence tending to establish any causal relationship between the currently diagnosed HIV and the Veteran's active military service."  Although the October 2014 notice advised the Veteran that the last final denial of his claim was in a February 1998 Board decision and provided a definition of new and material evidence, the letter did not advise the Veteran of the basis for that denial or that "material" evidence would consist of evidence tending to show a causal relationship between his current HIV and active duty service.  However, VA is not required to provide notice of the information and evidence necessary to substantiate the particular factual element that was found insufficient in previous denials of claims for service connection.  VA must only provide generic notice that explains the requirements for reopening the claim.  VAOPGCPREC 6-2014 (Nov. 21. 2014); see Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Accordingly, as VA is not obligated to advise the Veteran of the specific basis upon which his claim was previously denied, and its duty to notify was met in an October 2014 letter providing generic notice advising the Veteran of the requirements for reopening his claim, the Board finds that there has been substantial compliance with its September 2014 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  Accordingly, the duty to notify has been met in this case.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, and records from the Social Security Administration (SSA) have been obtained.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  No examination regarding the claim to reopen the issue of entitlement to service connection for HIV was required in this case, as new and material evidence to reopen the claim has not been presented.  38 C.F.R. § 3.159(c)(4)(C)(iii) (2015).

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service connection for HIV was denied by the Board in a February 1998 decision on the basis that the evidence did not show that HIV had its onset in service or that it is otherwise related to service.  No appeal was taken from that decision.  That decision is final and binding on the Veteran based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for HIV.

When a claim of entitlement to service connection has been previously considered and denied and that decision has become final and binding, the claim may be reopened and reconsidered only if new and material evidence is presented with respect to the claim.  38 U.S.C.A. § 5108 (West 2014).  Therefore, the Board must now consider whether new and material evidence has been received since the February 1998 Board decision.  In making this determination, the Board must review all of the evidence submitted since the last final and binding decision, irrespective of whether that decision was on the underlying merits of the claim or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence of record at the time of the February 1998 Board decision included the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, and the Veteran's lay statements and testimony.  The February 1998 Board decision observed that the Veteran was diagnosed with HIV in 1985, just one year after service discharge.  The Board also noted the Veteran's allegations that, given the proximity between the diagnosis of his HIV and his discharge from service, he believed that his HIV had its onset during service.  The Board did not find the Veteran's lay statements regarding onset to be competent, and denied the claim after finding that there was insufficient evidence to show that HIV had its onset during service or that it was otherwise etiologically related to service.

Evidence received since the Board's February 1998 rating decision includes VA treatment records, SSA records, and lay statements provided by the Veteran.  The VA treatment records show diagnoses of and treatment for HIV and "HIV/AIDS."  The records reflect that HIV was diagnosed in 1985, which is a fact that was of record at the time of the February 1998 Board decision.  Neither the VA treatment records nor the SSA records address or provide evidence of the etiology of the Veteran's HIV, or otherwise suggest that it had its onset during military service.  The Board acknowledges the Veteran's January 2010 substantive appeal, in which he stated his belief that his HIV had its onset during service since he was discharged in 1984 and diagnosed with HIV in 1985; however, this statement is redundant of his arguments before the Board in February 1998, and is not considered new evidence.

The claim for entitlement to service connection for HIV was denied by the Board in February 1998 because there was no competent evidence that HIV had its onset during service or that it was otherwise etiologically related to service.  While some new evidence has been received since the February 1998 Board decision, that evidence does not relate to an unestablished fact necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.  Although the Veteran's lay statement addresses the etiology of his HIV, as noted above, his contentions are redundant of those allegations made before the Board in February 1998, and are therefore not new evidence.  Accordingly, the claim for entitlement to service connection for HIV is not reopened.

As new and material evidence has not been submitted to reopen the finally disallowed claim of entitlement to service connection for HIV, the benefit of the doubt doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been received, the Veteran's claim for entitlement to service connection for HIV is not reopened, and the appeal is denied.


REMAND

Review of the most recent VA hernia examination, conducted in October 2014, reveals that the examination is inadequate to rate the severity of the Veteran's service-connected hiatal hernia under the pertinent rating criteria.  Specifically, the October 2014 VA examiner did not state whether the Veteran demonstrated evidence of persistently recurrent epigastric distress, dysphagia, pyrosis, regurgitation, vomiting, material weight loss, hematemesis, melena, or anemia, nor whether his symptoms were productive of considerable or severe impairment in health.  Such findings are particularly important, as the March 2008 examination suggests evidence of weight loss, dysphagia, epigastric pain, black-tarry stools, reflux and regurgitation, nausea, vomiting, and significant anemia.  As these findings are critical to properly rate the Veteran's hiatal hernia under the rating criteria, the Veteran should be provided with a new VA examination which adequately describes his service-connected disability so that a proper rating may be assessed.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes an examination, even if not required to do so, an adequate one must be produced).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA examination to determine the current severity of his service-connected hiatal hernia.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examination report should reflect such a review was accomplished.  Any electronic records should also be reviewed and this review should be noted in the report.  All indicated studies should be performed, and all findings set forth in detail.  After reviewing the record, examining the Veteran, and performing any medically indicated testing, the examiner should describe the symptomatology associated with the Veteran's service-connected hiatal hernia.  The examiner should specifically state whether the Veteran's symptoms include persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation; substernal or arm or shoulder pain; vomiting; material weight loss; or hematemesis or melena with moderate anemia.  The examiner should provide an opinion as to the severity of any symptomatology noted above, specifically an opinion as to whether such symptomatology is productive of severe or considerable impairment of health.  A complete rationale must be provided for all opinions expressed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  After the requested examination has been conducted, the RO must review the examination report to ensure that it is in complete compliance with the directives of this remand.  Any deficient medical report must be returned to the examiner, and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


